           Case 5:21-cv-00712-FB Document 3 Filed 07/27/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


CALVIN RAY,                                       §
                                                  §
                   Plaintiff,                     §                 SA-21-CV-00712-FB
                                                  §
vs.                                               §
                                                  §
ATTORNEY GENERAL’S OFFICE                         §
CHILD SUPPORT DIVISION,                           §
                                                  §
                   Defendant.                     §

                           REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       Before the Court in the above-styled cause of action is Plaintiffs’ pro se Application to

Proceed in District Court without Prepaying Fees or Costs and proposed civil Complaint, filed

July 26, 2021 [#1]. The motion was automatically referred to the undersigned upon filing, and

the undersigned has authority to enter this order pursuant to 28 U.S.C. § 636(b)(1)(A). By his

motion, Plaintiff Calvin Ray seeks leave to proceed in forma pauperis (“IFP”) based on the

inability to afford court fees and costs. Having considered the motion and documentation

provided by Plaintiff, the Court will grant the motion to proceed IFP but recommend that

Plaintiff’s case be dismissed as frivolous under 28 U.S.C. §1915(e).

                                            I. Analysis

A.     Plaintiff’s motion to proceed IFP should be granted.

       All parties instituting any civil action, suit, or proceeding in a district court of the United

States, except an application for a writ of habeas corpus, must pay a filing fee of $350, as well as




                                                 1
           Case 5:21-cv-00712-FB Document 3 Filed 07/27/21 Page 2 of 5




an administrative fee.1 See 28 U.S.C. § 1914(a). Plaintiff’s motion to proceed IFP includes his

income and asset information, which indicates that Plaintiff is disabled and unemployed and

receives $794 every month in Supplemental Security Income. The information demonstrates that

Plaintiff does not have sufficient monthly resources available to pay the filing fee, and the Court

will grant the motion to proceed IFP.

B.     Plaintiff’s Complaint should be dismissed as frivolous.

       Pursuant to 28 U.S.C. § 1915(e), this Court may screen any civil complaint filed by a

party proceeding in forma pauperis to determine whether the claims presented are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). “A

complaint is frivolous if it lacks an arguable basis in law or in fact.” Biliski v. Harborth, 55 F.3d

160, 162 (5th Cir. 1995). A complaint lacks an arguable basis in law if it is based on “an

indisputably meritless legal theory.” Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999). A

complaint lacks an arguable basis in fact when the allegations are fanciful, fantastic, and

delusional or when they “rise to the level of the irrational or the wholly incredible.” Denton v.

Hernandez, 504 U.S. 25, 32–33 (1992). This court is “vested with especially broad discretion in

making the determination of whether an IFP proceeding is frivolous.” Green v. McKaskle, 788

F.2d 1116, 1119 (5th Cir. 1986).

       This case arises out of a dispute over child support payments. Plaintiff sues the Office of

the Attorney General’s Child Support Division, alleging that he is disabled and unable to work

due to his disability yet has been assessed with $29,597.12 of unpaid child support payments.


       1
         The administrative fee, which is currently $50, is waived for plaintiffs who are granted
IFP status. See District Court Miscellaneous Fee Schedule, available at
http://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.


                                                 2
           Case 5:21-cv-00712-FB Document 3 Filed 07/27/21 Page 3 of 5




Plaintiff appears to be claiming that his Supplemental Security Income is not earned income and

should not have been garnished as wages for child support.

       It is unclear what legal causes of action Plaintiff is attempting to bring through this

lawsuit, but regardless of the nature of Plaintiff’s claims, Plaintiff’s case must be dismissed for

lack of jurisdiction. Plaintiff asks the Court to drop all charges against him for back child

support. Plaintiff is essentially asking the Court to modify an existing child support order, issued

by a state court in conjunction with a Suit Affecting a Parent Child Relationship (“SAPCR”).

The Court lacks jurisdiction to order such relief or to entertain a suit against the Texas Attorney

General’s Office.

       The Eleventh Amendment divests this Court of jurisdiction over claims against the State

of Texas and any state agency or state official where the state is the real, substantial party in

interest. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100–01 (1984). There is a

recognized exception to this principle, where a plaintiff seeks only prospective, injunctive relief

from a state actor, based on an ongoing violation of the federal constitution, as opposed to

monetary damages. See NiGen Biotech, LLC v. Paxton, 804 F.3d 389, 394 (5th Cir. 2015)

(quoting Ex Parte Young, 209 U.S. 123 (1908)).

       Even if Plaintiff could overcome the jurisdictional bar of the Eleventh Amendment, his

lawsuit is a challenge to a state-court judgment and is therefore barred by the Rooker-Feldman

doctrine. See Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994) (citing Rooker v.

Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of Appeals v. Feldman, 460

U.S. 462 (1983)). Under the Rooker-Feldman doctrine, an individual may not file a civil rights

suit in federal court to collaterally attack a state civil judgment. See id. The Rooker-Feldman

doctrine establishes that a federal court lacks subject matter jurisdiction when issues in federal



                                                 3
           Case 5:21-cv-00712-FB Document 3 Filed 07/27/21 Page 4 of 5




court are “inextricably intertwined” with a final state court judgment. Davis v. Bayless, 70 F.3d

367, 375 (5th Cir. 1995).

       The Fifth Circuit has repeatedly recognized that the Rooker-Feldman doctrine is

“narrow” and only applies when “the plaintiff seeks the review and rejection of a state court

judgment.” Saloom v. Tex. Dep’t of Family & Child Protective Servs., 578 Fed. App’x 426,

428–29 (5th Cir. 2014). Therefore, there are some circumstances in which a federal lawsuit

would not be barred under Rooker-Feldman, such as where the alleged injuries were caused by

something other than the state court judgment itself. Id. These exceptions do not apply in this

case, in which Plaintiff asks the Court to vacate a state-court judgment regarding child support

payments. This is not the proper vehicle for Plaintiff to seek this relief. The Court directs

Plaintiff to the Texas State Law Library’s resources on how to petition for the modification of a

SAPCR in state court.       See https://guides.sll.texas.gov/child-custody-and-support/modifying-a-

sapcr (last visited July 27, 2021).

                               II. Conclusion and Recommendation

       Having considered Plaintiff’s Complaint under the standards set forth in 28 U.S.C.

§1915(e), the undersigned recommends that Plaintiff’s pro se Application to Proceed in District

Court without Prepaying Fees or Costs [#1] be GRANTED but Plaintiff’s case be DISMISSED

pursuant to Section 1915(e).

              III. Instructions for Service and Notice of Right to Object/Appeal.

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be



                                                  4
           Case 5:21-cv-00712-FB Document 3 Filed 07/27/21 Page 5 of 5




filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the clerk of the court, and serve the objections on all other parties. A party

filing objections must specifically identify those findings, conclusions or recommendations to

which objections are being made and the basis for such objections; the district court need not

consider frivolous, conclusive or general objections. A party’s failure to file written objections

to the proposed findings, conclusions and recommendations contained in this report shall bar the

party from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52

(1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to

file timely written objections to the proposed findings, conclusions and recommendations

contained in this report and recommendation shall bar the aggrieved party, except upon grounds

of plain error, from attacking on appeal the unobjected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 27th day of July, 2021.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                                5
